PER CURIAM.
A review of the record fails to disclose an abuse of discretion by the vacation of a default and final judgment. See Zimmerman v. Vinylgrain Industries, Inc., 464 So.2d 1353 (Fla. 1st DCA 1985). Therefore, we affirm in No. 4-86-1896. In view of this affirmance, the appeals in Nos. 4-86-1095 and 85-2604 have been rendered moot and, accordingly, are dismissed.
Affirmed in No. 4-86-1896. Dismissed in Nos. 4-86-1095 and 85-2604.
HERSEY, C.J., GUNTHER, J., and RIVKIND, LEONARD, Associate Judge, concur.